DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GRIFFITH ET AL., US 2015/0097981.
In regard to claim 1, GRIFFITH ET AL., US 2015/0097981, discloses a method of determining a region of interest, comprising: 
with a first image capturing device (see figure 1, element 18), determining a region of interest within a field of view common between the first image capturing device (see figure 2, element 52) and a second image capturing device (see figure 1, element 14), the first image capturing device capturing an image at a 
determining a corner defining the region of interest (see para 22: corner of the block); and 
upscaling the determined corner to match a corner within a field of view of an image captured by the second image capturing device (see figure 2, element 62 and para 22).
In regard to claim 2, GRIFFITH ET AL., US 2015/0097981, discloses the method of claim 1, comprising completing the upscaling of the corner within a single frame (see figure 2, element 62 and para 22).
In regard to claim 3, GRIFFITH ET AL., US 2015/0097981, discloses the method of claim 1, wherein the first image capturing device and second image capturing device are within the same device (see figure 1, element 22).
In regard to claim 4, GRIFFITH ET AL., US 2015/0097981, discloses the method of claim 1, wherein the first image capturing device and second image capturing device have different fields of view (see para 8).
In regard to claim 5, GRIFFITH ET AL., US 2015/0097981, discloses the method of claim 1, wherein the first image capturing device is an image capturing device that captures an image within the electromagnetic spectrum (see para 23).
In regard to claim 6, GRIFFITH ET AL., US 2015/0097981, discloses the method of claim 1, wherein a frame rate of the first image capturing device is equal to or higher than a frame rate of the second image capturing device (see para 18).

In regard to claim 8, GRIFFITH ET AL., US 2015/0097981, discloses the image capturing system, comprising: 
a first camera (see figure 1, element 18 and para 18), comprising: 
a region of interest module (see figure 2, element 68 and para 22) to: 
identify a region of interest (see figure 2, element 72 and para 22); and 
determine a corner defining the region of interest (see para 22: corner of the block); 
a second camera (see figure 1, element 14) having a higher resolution than the first camera (see para 4 and 18); and 
an image upscaling module (see figure 2, element 54) to match the corners within a field of view within an image captured by the second camera (see figure 2, element 62 and para 22).
In regard to claim 9, GRIFFITH ET AL., US 2015/0097981, discloses the image capturing system of claim 8, wherein the image upscaling module receives upscaling data from a processor (see figure 1, element 24) of a host device communicatively coupled to the image capturing system (see para 19-22).

In regard to claim 12, GRIFFITH ET AL., US 2015/0097981, discloses the image capturing system of claim 8, wherein a frame rate of the first camera is equal to or higher than a frame rate of the second camera (see para 18).
In regard to claim 13, GRIFFITH ET AL., US 2015/0097981, discloses a camera device, comprising: 
a first image capturing device (see figure 1, element 18) to capture a low-resolution image including a region of interest (see para 18); 
a second image capturing device (see figure 1, element 14) to capture a high-resolution image including the region of interest (see para 4 and 18); 
a region of interest module (see figure 2, element 72) to demarcate the corners bounding the region of interest (see para 22); and 
an image signal processor (see figure 1, element 24) to receive an upscaled image from the first image capturing device that includes the demarcated corners defining the region of interest in the high-resolution image (see figure 2, element 62 and para 19-22).
In regard to claim 14, GRIFFITH ET AL., US 2015/0097981, discloses the camera device of claim 13, wherein a frame rate of the first image capturing device is equal to or higher than a frame rate of the second image capturing device (see para 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over GRIFFITH ET AL., US 2015/0097981, in view of GIN, US 2003/0093805.
In regard to claim 10, GRIFFITH ET AL., US 2015/0097981, discloses the image capturing system of claim 8.  The Griffith reference does not specifically disclose wherein the first camera records an infrared image.
GIN, US 2003/0093805, discloses a dual camera system with a first camera that records an infrared image (see para 8 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify GRIFFITH ET AL., US 2015/0097981, in view of GIN, US 2003/0093805, wherein the first camera records an infrared image, in order to capture images at night, making the system more versatile.
In regard to claim 15, GRIFFITH ET AL., US 2015/0097981, discloses the image capturing system of claim 13.  The Griffith reference does not specifically disclose wherein the first camera records an infrared image.
GIN, US 2003/0093805, discloses a dual camera system with a first camera that records an infrared image (see para 8 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify GRIFFITH ET AL., .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0121216, discloses a dual camera with a wide angle and tele image capture.  US 11044418, discloses a dual camera that captures images with different fields of view.  US 2019/0082101, discloses an imaging device with a first and second camera with different fields of view. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs